Vincent A. Pirrone, J.
In this small claims action, commenced by the plaintiff, pro se, pursuant to article 8 of the TICCA, the defendant, through counsel, moved for an order precluding the plaintiff from giving any testimony or adducing any evidence upon the trial of this action in support of the allégation of the complaint, upon the failure of plaintiff to serve particulars in accordance with a demand heretofore served. The plaintiff neither submitted papers in opposition nor appeared on the return date.
*582This motion was made returnable April 12, 1973, less than two weeks prior to the trial date originally scheduled in this action.
Section 1804 of the TICCA specifically provides that the parties shall not be bound by statutory provisions or rules of practice procedure, etc. in establishing small claims. To require a layman to be possessed of detailed legal knowledge in procedure, or to require him to procure counsel at. additional expense, is contrary , to the intent of the Legislature in establishing the Small Claims Act.
Further, the court finds that there is no showing of proper circumstances in the moving papers which would require the plaintiff to furnish the requested particulars.
Accordingly, this motion is in all respects denied.